Citation Nr: 9901864	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-20 837	)	DATE
	)
	)
                             
On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic entitlement to VA death pension benefits.


REPRESENTATION

Appellant represented by:	Servando S. Timbol, Jr., 
Attorney


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.  The veteran died on October [redacted], 1994.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a July 1996 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied the 
appellant entitlement to recognition as the veterans 
surviving spouse for VA purposes.  


FINDINGS OF FACT

1.  The appellant and the veteran are first cousins and were 
prohibited from marrying under Philippine law.  

2.  The marriage agreement between the appellant and the 
veteran of February 1971 was void at the time it was entered 
into. 


CONCLUSION OF LAW

The appellant does not meet the legal requirements for 
eligibility for entitlement to VA death pension benefits.  38 
U.S.C.A. §§ 103, 105(a) (West 1991);  38 C.F.R. §§ 3.1(j), 
3.205 (1998);  Sabonis v. Brown, 6 Vet. App. 426 (1994).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant essentially contends that she was legally 
married to the veteran and that she is therefore entitled to 
VA death pension benefits on the basis of his status as a 
veteran.  

Factual Background

The evidence of record indicates that the veteran was first 
married in October 1947, to P.S., who died in May 1952.  The 
evidence of record also shows that veteran married D.C. in 
July 1952 in civil and religious ceremonies;  copies 
certifying this marriage are of record.  In September 1966, 
the veteran submitted a copy of a signed November 1962 
agreement between himself and D.C., in which they agreed that 
they were married in July 1952, and that they had agreed to 
separate permanently, to not interfere in the lives of the 
other and to allow the other to remarry without interference.  
In a signed Declaration of Marital Status dated in 
September 1966, the veteran stated that he did not know the 
whereabouts of D.C.  He noted in an accompanying letter that 
he was presently living with the appellant without the 
benefit of marriage.

In February 1971, the veteran submitted to the RO a 
Marriage Contract dated in February 1971, identifying the 
veteran and the appellant as having entered into marriage on 
that date.  The contract listed the marital status of both 
the veteran and the appellant as single.  The Board notes 
that the surname of the veterans mother was the same as that 
listed for the appellants father.  In a letter to the 
veteran dated in March 1971, the RO informed the veteran that 
because he still had an existing marriage to D.C., the 
marriage to the appellant could not be considered valid for 
purposes of payment of additional benefits for a dependent.  

In October 1994, the appellant submitted a claim for VA death 
pension benefits on the basis of her status as the surviving 
spouse of the veteran.  She submitted a Certificate of Death 
which identified the veterans date of death as December [redacted], 
1994.  She did not claim that his death was due to service.  
The appellant reported the date of her marriage to the 
veteran as February 24, 1971, and reported that the veteran 
had been married only one time.

In December 1994, the RO requested that the appellant submit 
evidence relating to the facts surrounding her marriage to 
the veteran.  The RO requested a statement from the official 
who performed the marriage, as his determination that the 
parties to the contract had no legal impediment to the 
marriage.  The RO also requested that the appellant state 
whether at the time of the marriage, she knew of any reason 
why she or the veteran were not free to marry, and to what 
degree, if any, she and the veteran were related by blood.  
Finally, the RO requested that the appellant submit a copy of 
the document terminating the veterans marriage to D.C.  The 
appellant did not respond within the time required, and in 
February 1995, the RO denied the appellants claim for VA 
benefits.

In December 1995, the appellant submitted a sworn affidavit 
in which she stated that both currently and at the time of 
her marriage, she was not aware of any reason why she and the 
veteran were not free to be married.  The appellant stated 
that she and the veteran were not related by blood within the 
prohibitive degree which would disqualify them from 
contracting marriage.  In an accompanying letter, she stated 
that the mayor who officiated her marriage to the veteran was 
himself deceased, and that he would not have performed the 
marriage ceremony had he known of any legal impediment.  She 
further stated that there were no records of an annulment, 
divorce decree or certificate of death to terminate the 
veterans marriage to D.C. because no marriage ever took 
place between the veteran and D.C. 

In March 1996, the RO initiated a field examination to 
determine the validity of the appellants claim to be the 
legal surviving spouse of the veteran.  In a sworn deposition 
taken before a VA representative in April 1996, the appellant 
testified that her father and the veterans mother were 
siblings, and that she and the veteran were first cousins.  
The field investigator also obtained or created a drawing of 
a family tree which showed the veteran and the appellant as 
first cousins.  She testified that she and the veteran began 
living together in April 1957, and that they married in 
February 1971.  She testified that when she first met the 
veteran, he told her that he was single, but that by the time 
she married him, she knew that he was married and that he and 
his wife were separated.  

In July 1996, the RO issued an administrative decision which 
concluded that the appellant was not entitled to VA benefits 
because she and the veteran were related by blood within the 
fourth civil degree, which renders the marriage void ab 
initio pursuant to both Article 81 of the Civil Code of the 
Philippines and Article 38 of the New Family Code, which 
became effective in August 1988.  The RO also addressed the 
issue of the absence of evidence of the termination of the 
veterans second marriage, to D.C., and found this to be an 
additional basis for denying the validity of the purported 
marriage between the veteran and the appellant.

In a June 1997 statement submitted with the appellants 
substantive appeal, the appellants representative contended 
that the veteran and the appellant could not be found to be 
first cousins merely on the basis of evidence showing that 
his mother and her father had the same last name.  The 
representative argued that under Philippine law, such a 
marriage would not be void, but would require a declaration 
by a Philippine court.  The representative also argued that 
the appellant was entitled to the consideration under an 
exception delineated in 38 C.F.R. § 3.52, which allows for 
considering a marriage otherwise invalidated by a legal 
impediment to be deemed valid when certain criteria are 
met.  The representative specifically argued that because the 
appellant did not know what the law prohibits or allows, she 
could not know whether there was a legal impediment to her 
marriage to the veteran.  The representative also referred to 
the absence of any evidence establishing the veterans 
marriage to D.C., and concluded that such an earlier valid 
marriage could not be inferred from the veterans prior 
statements.

In August 1997, the RO received from the National Census and 
Statistics Office in Manila a copy of a Marriage Contract 
dated in July 1952 between the veteran and D.C., and from the 
Santa Cruz Church in Manila, a copy of the Certificate of 
Marriage between the veteran and D.C. dated in July 1952.

In July 1997, the RO requested from the appellant birth 
certificates for her father and for the veterans mother.  In 
September 1997, the appellants representative provided 
official documentation from the Office of the Municipal Civil 
Registrar in the city of birth of both individuals, evidence 
showing that the records were destroyed by termites and wear 
and tear, and that no copies were available.

In June 1998, the RO undertook a second field examination 
with respect to the appellants claim.  The appellant 
responded to the field examiners questions in a sworn 
deposition.  The investigator focused primarily on the matter 
of the status of the veterans prior marriage to D.C. at the 
time of his 1971 purported marriage to the appellant, and on 
the appellants knowledge of that relationship at the time of 
the marriage.  The appellant essentially testified that when 
she married the veteran, she knew that he was married to but 
separated from D.C.  She testified that she knew that his 
marriage to D.C. was a legal impediment to their contracting 
a legal marriage, but that they pushed through with the 
legalization of [their] marriage in 1971. 

Relevant Law and Regulations

A spouse of a veteran seeking VA benefits must submit 
appropriate evidence of marital status to a veteran before 
applying for such benefits.  38 C.F.R. § 3.205.  A spouse who 
fails to submit such evidence never attains the status of a 
claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994),  
(citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991)).  The 
term "spouse" means a person of the opposite sex who is a 
wife or husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§§ 3.1(j), 3.50(a)(c).

A surviving spouse is a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j) and who was the spouse at the time of the veterans 
death, and who lived with the veteran continuously from the 
date of the marriage to the date of the veterans death, 
except where due to the misconduct of, or procured by, the 
veteran without fault of the spouse, and except as provided 
in section 3.55, has not remarried or has not since the death 
of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held him or herself 
out openly to the public as the spouse of such other person.  
38 C.F.R. § 3.50(b).

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of the marriage or the 
law of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).  See also Badua v. 
Brown, 5 Vet. App. 472, 474 (1993).  Under 38 C.F.R. § 
3.205(a), the existence of a marriage may be established by a 
copy of the public record of marriage, certified or attested, 
or by an abstract of the public record, containing sufficient 
data to identify the parties, the date and place of marriage, 
and the number of prior marriages by either party if shown on 
the official record, issued by the officer having custody of 
the record or one authorized to act for such officer bearing 
the seal of such officer, or otherwise properly identified, 
or a certified copy of the church record of marriage.

Where a surviving spouse has submitted proof of marriage in 
accordance with paragraph (a) of this section and also meets 
the requirements of § 3.52, the claimant's signed statement 
that he or she had no knowledge of an impediment to the 
marriage to the veteran will be accepted, in the absence of 
information to the contrary, as proof of that fact.  38 
C.F.R. § 3.205(c).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if:

(a) The marriage occurred 1 year or more 
before the veteran died or existed for 
any period of time if a child was born of 
the purported marriage or was born to 
them before such marriage (see § 
3.54(d)), and

(b) The claimant entered into the 
marriage without knowledge of the 
impediment, and

(c) The claimant cohabited with the 
veteran continuously from the date of 
marriage to the date of his or her death 
as outlined in § 3.53, and

(d) No claim has been filed by a legal 
surviving spouse who has been found 
entitled to gratuitous death benefits 
other than accrued monthly benefits 
covering a period prior to the veteran's 
death.  38 C.F.R. § 3.52.

Article 81 of the Civil Code of the Philippines states that: 

Marriages between the following are incestuous and void from 
their performance, whether the relationship between the 
parties be legitimate or illegitimate:

(1)  Between ascendants and descendants 
of any degree;

(2)  Between brothers and sisters, 
whether of the full or half blood;  

(3)  Between collateral relatives by 
blood within the fourth civil degree.

The relevant portion of Article 81 has been redesignated in 
Article 38 of the Philippine New Family Code, which took 
effect in approximately 1988.  Article 38, subsection (1) 
provides that marriages between collateral blood relatives, 
whether legitimate or illegitimate, up to the fourth degree 
shall be void from the beginning for reasons of public 
policy.  

Analysis

In the case at hand, the RO denied the appellants claim of 
basic entitlement to death pension benefits on the basis of a 
finding that her marriage to the veteran was void ab initio 
for two separate reasons.  First, there is evidence of record 
which indicates that the veteran and the appellant are first 
cousins;  marriages between individuals of this degree of 
consanguinity are considered incestuous under Philippine law 
and are void pursuant to both Article 81 of the Civil Code of 
the Philippines, and the later enacted Philippine Family 
Code, Article 38.  The RO has also analyzed the matter of the 
legal bar to a marriage contract between the appellant and 
the veteran on the basis of the veterans existing legal 
marriage to D.C.  

Consanguinity

The law in effect in the Philippines at the time of the 
February 1971 purported marriage between the appellant and 
the veteran and the law in effect at the time of the 
veterans death and currently is clear in that marriages 
between blood relatives within the fourth civil degree are 
void from their inception.  There has been no argument 
presented to dispute that first cousins are included within 
this prohibition.  Rather, the appellant and her 
representative have contended at times that the veteran and 
the appellant are not first cousins, and that therefore the 
provision does not apply to the appellant.  The matter of 
whether the purported marriage between the veteran and the 
appellant is void due to their relationship is a question of 
fact.  

The Board notes the argument set forth by the appellants 
representative in which he contends that the only sure manner 
in which to determine whether the veteran and the appellant 
are first cousins is to secure the birth certificates of the 
veterans mother and the appellants father.  Though such 
documents may have assisted in clarifying the issue, Board 
does not find that the unavailability of these records 
results in a conclusion in favor of the appellant.  The 
appellant stated clearly and convincingly under oath that her 
father and the veterans mother were brother and sister, and 
that she and the veteran were cousins.  The Board finds the 
appellant is competent to provide such familial historical 
information, and that no further documentation is necessary 
in light of her testimony.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed.Cir. 1997) and cases cited therein.  The Board 
finds that the appellant made several contradictory sworn 
statements throughout the processing of her claim, and finds 
that her credibility is lacking where her denial that her 
familial relationship with the veteran prohibited marriage 
between them is concerned.  The Board finds that her 
statement against interest in which she confirms that they 
were first cousins, is the most credible of her statements on 
the issue.  On the basis of this relationship, their marriage 
was legally void when initiated, pursuant to Article 81 of 
the old Philippine Civil Code and Article 38 of the new 
Family Code. 

The appellants representative argued that notwithstanding a 
finding that the veteran and the appellant are related to a 
prohibited degree of consanguinity, the marriage would not be 
invalid without action by a Philippine court.  The 
appellants representative provided the following reference 
to Article 39 of the Philippine Family Code:  

The action or defense for the declaration 
of absolute nullity of a marriage shall 
not prescribe.  However, in the case of 
marriage celebrated before the 
effectivity (sic) of this Code and 
falling under Article 36, such action or 
defense shall prescribe in ten years 
after this Code shall have taken effect.

Simply stated, Article 39 ensures that with the exception of 
certain circumstances involving matters covered by Article 36 
(psychological incapacity), there can be no limitation on 
actions to defend or declare the absolute nullity of an 
invalid marriage contract, because it is null and void from 
its origins, and cannot become valid due to the passage of 
time.  There is no evidence of record showing that Article 36 
is relevant to the appellants case.

The argument has been made that notwithstanding any finding 
that the marriage between the appellant and the veteran was 
invalid, the provisions of 38 C.F.R. § 3.52 apply to allow 
for a deemed valid marriage.  In the appellants case, 
the Board finds that such an exception is not warranted.  The 
Court has interpreted this regulation to require that the 
determination of a claimants knowledge with respect to the 
legal impediment must be viewed in terms of what the 
appellant's state of mind was at the time that the invalid 
marriage was contracted.  Dedicatoria v. Brown, 8 Vet. 
App. 441, 444 (1995).  In this case, the Board finds it to be 
unbelievable that the appellant did not know at the time of 
the marriage that she and the veteran were first cousins.  
She has indicated that she knew that they were first cousins, 
and there is no indication that she did not know this fact at 
the time of her marriage.

Accordingly, the Board finds that the purported marriage 
between the appellant and the veteran was void ab initio. 

Prior Marriage of Veteran

The Board finds that it is not necessary to address in detail 
the issue of whether or not the veterans prior marriage was 
still in effect at the time of the veterans purported 
marriage to the appellant because as discussed above the 
purported marriage between the veteran and the appellant was 
void due to their close blood relationship.  However, for the 
sake of completeness, the Board will briefly analyze that 
aspect of the case. 

The evidence reveals that the veteran and D.C. were married 
in 1952.  There is no evidence that this marriage was legally 
terminated.
 
In June 1998, the appellant stated under oath that at the 
time of her purported marriage to the veteran in February 
1971, she was aware that their marriage was legally 
prohibited by the veterans existing legal marriage to D.C.  
The authorizing statute for 38 C.F.R. § 3.52 and 3.205, 
38 U.S.C.A. § 103, provided that in order for an otherwise 
void marriage to be deemed valid, the individual seeking 
status as a surviving spouse must show that she had no 
knowledge of any legal impediment to the marriage.  In the 
case at hand, the appellant has testified that she knew of at 
least one legal impediment to a legal marriage with the 
veteran, but that she agreed to the ceremony upon the 
insistence of the veteran.  

As noted above, the appellant has also submitted an earlier 
sworn affidavit in which she stated that she did not know of 
any legal impediment to her marriage to the veteran, and she 
informed the RO that the veteran and D.C. were never married.  
The Board finds that her 1998 testimony against interest with 
respect to her knowledge of the veterans existing marriage 
is more credible than her prior denials as to that fact.  See 
Madden, 125 F.3d 1477.  Therefore, the Board finds that the 
appellant is not entitled to the exception for deemed 
valid marriages pursuant to 38 U.S.C.A. § 105 and 38 C.F.R. 
§§ 3.205(c) and 3.52.

The Court determined in Sandoval that "[b]efore applying for 
benefits, a veteran's spouse must supply proof of her or his 
marital status" in order to achieve claimant status.  
Accordingly, the appellant "has the burden to come forward 
with preponderating evidence of a valid marriage under the 
laws of the appropriate jurisdiction."  Aguilar, 2 Vet. App. 
at 23; see 38 C.F.R. 3.205.  The Board concludes that the 
appellant was never the legal spouse of the veteran, and she 
does not meet the threshold requirement of obtaining claimant 
status.  Id.  Her claim has no legal merit and is denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Additional Comment

In Sarmiento v. Brown, 7 Vet. App. 80 (1994), the Court set 
forth guidelines to be followed where the appellant had not 
established his or her eligibility as a claimant.  
Specifically, the Court stated that:  (1) the appellant in 
that case had never attained the status of claimant because 
his alleged service was not verified; (2) since the appellant 
never attained the status of claimant, he never submitted a 
claim under 38 U.S.C.A. § 5107(a), well grounded or 
otherwise; and (3) since the appellant did not attain the 
status of claimant, there was no obligation under 38 U.S.C.A. 
§ 5107(a) to determine whether the claim was well grounded or 
to assist him or her in the development of evidence.  Thus, 
the VA's statutory duty to assist under 38 U.S.C.A. § 5107(a) 
is not triggered if an appellant does not achieve the status 
of claimant.  See also Brillo v. Brown, 7 Vet. App. 102, 105 
(1994).




	(CONTINUED ON NEXT PAGE)




ORDER

The appellant is not entitled to VA death pension benefits.  
The appeal is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



  The fact that the appellants father and the veterans mother have the same last name buttresses the 
appellants statement that they were brother and sister.  
- 2 -
